--------------------------------------------------------------------------------

"**"Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

COMPRAVENTA POR TRACTO ABREVIADO. MICHUDIS Anacreón Julián a "SCRN PROPERTIES
LTD. Sucursal Argentina".- - - - ESCRITURA NUMERO QUINIENTOS SESENTA Y UNO. En
la Ciudad de Buenos Aires, a diez de diciembre de dos mil diez, ante mí
escribana autorizante, comparecen: Por una parte Anacreon Julián MICHUDIS,
argentino, titular del documento nacional de identidad ** y de la Clave Unica de
Identificación Tributaria (CUIT) **, separado de hecho de Martha Manuela
Mallada, nacido el **, hijo de Constantino Michudis y Montserrat Farré,
domiciliado en ** Provincia de Santa Cruz; y por la otra Orlando RIONDA,
argentino, titular del documento nacional de identidad **, casado, domiciliado
en **; personas mayores de edad y quienes acreditan su identidad: el primero con
el documento nacional de identidad cuyo original exhibe y en copia autenticada
agrego a la presente, de acuerdo a lo establecido en el inciso "c" del artículo
1002 del Código Civil; y el segundo es persona de mi conocimiento de acuerdo a
lo establecido en el inciso "a" del mencionado artículo, doy fe. Y

--------------------------------------------------------------------------------

concurren el señor Anacreón Julián MICHUDIS en ejercicio de sus propios
derechos; y el señor Orlando RIONDA en nombre y representación, en su carácter
de representante legal de la sucursal argentina denominada "SCRN PROPIERTIES
LTD." (CUIT **) una sociedad constituida y vigente de acuerdo a las leyes de
Delaware, Estados Unidos de Norteamérica, con sede en esta República a los fines
de acuerdo a lo establecido en el artículo 118 de la Ley de Sociedades
Comerciales. Y lo acredita con los Antecedentes societarios y resolución del
Directorio del 20 de diciembre de 2004 en la que se designó al compareciente
representante legal especialmente apoderado, inscriptos en la Inspección General
de Justicia el 17 de enero de 2005 bajo el número 79 del libro 57 tomo B de
Estatutos Extranjeros. En este punto el señor RIONDA declara bajo juramento que
la representación acreditada se encuentra plenamente vigente y no le ha sido
revocada ni limitada. Agrego a la presente copia autenticada de la documentación
relacionada. Y el señor Anacreón Julián MICHUDIS expone: Que vende a la sucursal
argentina de "SCRN PROPERTIES LTD." una fracción de campo rural sita en Puerto
San Julián, jurisdicción de la Provincia de Santa Cruz; que formaba parte de la
Estancia "EL PICHE" que según plano de mensura y subdivisión aprobado por la
Dirección

--------------------------------------------------------------------------------

General de Rentas Provincial hoy con el número M-12612, expediente 017290/10, se
designa con el número DOS MIL QUINIENTOS CUARENTA Y UNO; que ** Dicho inmueble
se designa con la siguiente NOMENCLATURA CATASTRAL: Circunscripción 045 Sección
0000 Parcela 2541. Corresponde al vendedor el mencionado inmueble por
subdivisión de la fracción que según título antecedente consta de una superficie
total de ** hectáreas VEINTISIETE áreas UN metro cuadrado NUEVE MIL CIENTO
DIECISIETE centímetros cuadrados; lo determina la parte ángulo Sur Oeste legua
"c", parte Sur legua "'d" del lote seis; parte Sur de las leguas "c" y "d", del
lote número siete; parte ángulo Sur Este legua "c", del lote ocho; parte Este
legua "b" del lote ocho; parte ángulo Nord Este legua "c", del lote trece;
leguas " a" y " b" , y parte Norte leguas " c" y " d"', del lote catorce; legua
"a", parte Oeste legua "b"; parte ángulo Nord Oeste legua " c" , parte Norte
legua " d" , del lote número quince; todos pastoriles de la Fracción B., Sección
XII de la Provincia de Santa Cruz; afecta la forma de un polígono irregular cuyo
deslinde es el siguiente: partiendo del esquinero Nord Este del lote uno;
coincidente con el Nord Oeste del lote dos de la Fracción B. de la Zona de San
Julián, se medirá hacia el Norte sobre la prolongación de la divisoria entre
ambos

--------------------------------------------------------------------------------

lotes veinte mil metros, determinándose así un vértice del polígono a describir;
a partir de dicho vértice se medirá hacia el Norte siempre sobre la prolongación
de la misma línea, nueve mil novecientos noventa y dos metros veintiocho
centímetros; con ángulo interno de noventa grados cinco minutos veintiún
segundos, se medirá hacia el Este, seis mil quinientos setenta y nueve metros
cincuenta y siete centímetros; con ángulo interno de doscientos cincuenta y tres
grados dos minutos seis segundos se medirá hacia el Norte, novecientos treinta y
seis metros setenta y cuatro centímetros; con ángulo interno de ciento trece
grados cuarenta y seis minutos veintinueve segundos, se medirá hacia el Este
seis mil novecientos cuarenta y cuatro metros diecinueve centímetros; con ángulo
interno de ciento dieciocho grados treinta y dos minutos seis segundos se medirá
hacia el Sud Este, mil doscientos ochenta y cuatro metros ochenta y dos
centímetros; con ángulo interno de ciento sesenta y ocho grados veinticinco
minutos se medirá hacia el Sur ochocientos veintiún metros cincuenta y nueve
centímetros; con ángulo interno de doscientos cuarenta y seis grados dieciséis
minutos nueve segundos se medirá hacia el Este cinco mil cincuenta y un metros
veintiséis centímetros; con ángulo interno de noventa grados dos minutos

--------------------------------------------------------------------------------

cuarenta y cinco segundos se medirá hacia el Sur siete mil trece metros
veintisiete centímetros; con ángulo interno de ciento ochenta y un grados
treinta y cuatro minutos veintiún segundos se medirá hacia el Sur tres mil
cuarenta y seis metros sesenta y siete centímetros; con ángulo interno de ciento
un grados cuarenta y ocho segundos se medirá hacia el Oeste seiscientos
cincuenta y cuatro metros treinta y cuatro centímetros; con ángulo interno de
ciento cincuenta y cinco grados treinta y ocho minutos diez segundos se medirá
hacia el Oeste mil ciento setenta y tres metros cuarenta y tres centímetros; con
ángulo interno de ciento noventa y un grados treinta minutos veinticuatro
segundos se medirá hacia el Oeste catorce mil setecientos cincuenta y cinco
metros cincuenta y seis centímetros; con ángulo interno de ciento ochenta grados
veinticuatro minutos se medirá hacia el Oeste tres mil cuatrocientos cincuenta y
seis metros sesenta y seis centímetros hasta llegar al vértice de partida donde
el ángulo interno formado es de ochenta y nueve grados cuarenta y dos minutos
veintiún segundos. Y linda: al Norte en tres porciones: primera porción, más
tierras de las leguas " c" , del lote ocho y " d" , del lote siete; segunda
porción, más tierra de las leguas " c" y " d" del lote siete y " d" del lote
seis; tercera porción, más tierras de las leguas " c" y " d" del

--------------------------------------------------------------------------------

lote seis; al Nord Este, más tierras de la legua " d" del lote seis; al Este, en
tres porciones: primera porción más tierras de la legua " d" , del lote seis;
segunda porción, más tierras de la las leguas " c" , del lote seis; y " b" y "
c" del lote quince; tercera porción, más tierras de la legua " c" , del lote
quince; al Sur, en cuatro porciones: primera y segunda porción, más tierras de
la legua " c" del lote quince; tercera porción más tierra de las leguas " c" y "
d" del lote quince; y " c" y " d" del lote catorce; cuarta porción, más tierras
de las leguas " d" del lote catorce; y " c" del lote trece; al Oeste, en dos
porciones: primera porción más tierras de las leguas " c" y " b" del lote trece;
y legua " c" del lote ocho; segunda porción más tierras de la legua " d" de lote
siete, todo de la Fracción B. Sección XII. Y LE PERTENECE en virtud de los
siguientes títulos: A. Lo hubo Constantino MICHUDIS por compra que realizara,
siendo de estado civil casado en primeras nupcias con Montserrat Farré, el 11 de
marzo de 1975 por escritura número 55 pasada ante el escribano de Puerto San
Julián Provincia de Santa Cruz Juan C. Boiero al folio 152 del registro 1 a su
cargo, inscripta en el Registro de la Propiedad el 3 de abril de 1975 en la
matrícula 1352 Departamento VI Deseado. B. Fallecida Montserrat Farré su juicio
sucesorio tramitó en los autos " Farré

--------------------------------------------------------------------------------

Montserrat s/Sucesión Ab-Intestato" , expediente F-6756/97, ante el Juzgado
Provincial de Primera Instancia- Fuero Universal- Secretaria Civil, Comercial,
Laboral y de Minería de la Provincia de Santa Cruz, donde previo los trámites de
estilo a fojas 37 se dictó la correspondiente declaratoria de herederos que
transcripta íntegramente reza: " Puerto San Julián, 28 de mayo de 1997. AUTOS Y
VISTOS: Los presentes autos caratulados: " FARRE, MONTSERRAT S/SUCESIÓN
AB-INTESTATO" (EXPTE. Nº F-6756/97); y CONSIDERANDO: Que con el certificado de
defunción obrante a fojas 2 se acredita el fallecimiento de Montserrat Farré,
ocurrido en esta ciudad el día 25 de febrero de 1996. Que a fojas 5 se decreta
la apertura del juicio sucesorio, disponiéndose la publicación de edictos en el
Boletín Oficial de la Provincia de Santa Cruz y en el Semanario Presencia de
esta localidad citando a herederos y acreedores de la causante, obrando a fojas
25/32, recibos de pago y constancias de publicación, encontrándose a la fecha
vencido el plazo por el cual se citó, conforme la certificación actuaria de
fojas 35. Que se ha presentado a reclamar derechos hereditarios el esposo de la
causante Constantino Michudis y Anacreón Julián Michudis, en carácter de esposo
e hijo respectivamente de la causante, encontrándose acreditados los vínculos

--------------------------------------------------------------------------------

invocados con la documental de fojas 3 y 7. Que, asimismo se ha presentado en la
causa en carácter de acreedor, el Banco de la Provincia de Santa Cruz, por medio
de letrado apoderado (fojas 9/15). Que en autos se ha dado cumplimiento a la Ley
Provincial Nº 710 (fojas 23) y se ha notificado al Fiscal de Estado de la
promoción de la presente sucesión (fojas 24). Por ello, oído que fue el Agente
Fiscal a fojas 36 y lo dispuesto en los artículos 684º y 686º del C.P.C. y C. y
art. 3565º, ss. y cc. del Código Civil; RESUELVO: 1º) Declarar en cuanto ha
lugar por derecho que por fallecimiento de MONTSERRAT FARRE, le suceden como
HEREDEROS su hijo ANACREON JULIAN MICHUDIS y el cónyuge CONSTANTINO MICHUDIS,
sin perjuicio de terceros que pudieran alegar igual o mejor derecho y de los que
les corresponden al cónyuge supérstite respecto de los bienes gananciales. 2º)
Regístrese, notifíquese y cése de actuar el Señor Agente Fiscal si por alguna
otra causa no fuere necesaria. Sigue firma y sello: Dra. Luisa Ana Lutri Juez."
. A fojas 108 el juzgado proveyó: " Puerto San Julián, 29 de junio de 1999.
Agréguese la constancia acompañada. En su mérito y atento lo dictaminado por el
Sector de Auditoría y Control de Tasas de Justicia- Dirección General de
Administración – T.S.J.; tiénese por cancelada la tasa de servicios

--------------------------------------------------------------------------------

judiciales en relación a los bienes denunciados como integrantes del acervo
hereditario. Proveo por subrogancia legal. Sigue firma y sello: Dr. Juan Carlos
Facio Juez Subrogante." . A fojas 291 obra cesión de derechos y acciones
hereditarios otorgada el 2 de diciembre de 1999 por escritura número 93 pasada
ante el escribano de Puerto San Julián Provincia de Santa Cruz Juan C. Boiero al
folio 252 del registro 1 a su cargo, que transcripta íntegramente reza: " Cesión
de derechos y acciones hereditarios de Anacreón Julián MICHUDIS a favor de
Constantino MICHUDIS. ESCRITURA NUMERO NOVENTA Y TRES. En Puerto San Julián,
Provincia de Santa Cruz, República Argentina, a dos de diciembre de mil
novecientos noventa y nueve, ante mí, Escribano autorizante Titular de este
Registro número Uno, comparecen por una parte don Anacreón Julián MICHUDIS,
argentino, nacido el diecinueve de enero de mil novecientos cincuenta y tres,
casado en primeras nupcias con doña Martha Manuela Mallada, con Documento
Nacional de Identidad número diez millones doscientos ochenta y seis mil
trescientos cuarenta y nueve; y por la otra parte concurre don Constantino
MICHUDIS, griego, nacido el trece de agosto de mil novecientos veintidós, viudo
de sus primeras nupcias de doña Montserrat Farré, con Documento Nacional de
Identidad número noventa y tres

--------------------------------------------------------------------------------

millones seiscientos veintiocho mil cuatrocientos treinta y siete; ambos
comparecientes de este vecindario, personas hábiles y de mi conocimiento, de que
doy fe. Concurren a este otorgamiento por sus propios derechos, y DICEN: Que han
convenido en la celebración de un contrato de cesión de derechos y acciones
hereditarios, el cuál llevándolo a efecto lo subordinan a las siguientes
cláusulas: PRIMERA: Don Anacreón Julián MICHUDIS por la presente CEDE, RENUNCIA
y TRANSFIERE formal y solemnemente a favor de don Constantino MICHUDIS, la
totalidad de los derechos y acciones hereditarios que tiene y le corresponde
como heredero y/o por cualquier otro concepto, en la sucesión de doña Montserrat
FARRE, que tramita por ante el Juzgado Provincial de Primera Instancia número
Uno con asiento en esta ciudad, en autos caratulados " FARRE, Montserrat
s/Sucesión Ab-Intestato" , en expediente número F-6756/97, con relación al
establecimiento ganadero denominado " El Piche" , antes " La Paloma" constituido
por el inmueble con todo lo plantado, edificado y adherido al suelo, que con
superficie de 20.923 Has., 27 as., 01 ms2., 9117cms2, lo determinan las partes
ángulo Sud Oeste de la legua " c" , parte Sur de la legua " d" , del lote seis,
parte Sur de las leguas " c" y " d" , del lote siete, parte ángulo Sud Este de
la

--------------------------------------------------------------------------------

legua " c" del lote ocho, parte Este de la legua " b" , parte ángulo Nord Este
de la legua " c" del lote trece, leguas " a" y " b" y parte Norte de las leguas
" c" y " d" del lote catorce, legua " a" , parte Oeste de la legua " b" , parte
ángulo Nord Oeste de la legua " c" , parte Norte de la legua " d" , del lote
quince, todos pastoriles de la Fracción " B" , Sección XII, de esta Provincia de
Santa Cruz; y cuyos demás datos individualizantes surgirán de sus respectivos
títulos de propiedad. INSCRIPTO en el Registro General de la Propiedad de la
Provincia en la Matrícula número 1.352, del Departamento VI - Deseado. Se deja
expresa constancia que la cesión de los derechos sobre el establecimiento lo es
a tranquera cerrada, es decir que incluye la totalidad de los bienes muebles,
instalaciones generales, alambrados, boletos de señales y de marca mayor y demás
que lo integran. SEGUNDA: Con el certificado del Registro General de la
Propiedad de la Provincia número 012526, de fecha 26 de noviembre último, que se
agrega a la presente, se justifica de que el cedente no se halla inhibido para
disponer de sus bienes. TERCERA: La presente cesión se efectúa con arreglo a
derecho, en el precio total y convenido de SESENTA Y CINCO PESOS, que el cedente
manifiesta ante mí, de que certifico, lo percibe íntegramente en la fecha del
cesionario,

--------------------------------------------------------------------------------

mediante la cesión de derechos y acciones hereditarios que éste le otorga sobre
las mejoras y edificios y los derechos y acciones sobre la tierra en que están
construídos, parcela número dos, de parte de los solares " a" y " d" , y los
solares " b" y " c" , de la manzana número setenta y uno de esta ciudad de
Puerto San Julián, por lo que le otorga por la presente el más eficaz recibo y
carta de pago en forma y, en consecuencia, subroga al cesionario en su calidad
de heredero con relación a los bienes cedidos, colocándolo en su mismo lugar y
grado de prelación con relación a los mismos, con facultad para que ejercite sus
mismos derechos y acciones. CUARTO: Por su parte el cesionario, enterado de los
términos de esta escritura otorgada a su favor, manifestó su conformidad con la
misma, aceptándola en todas sus partes y agrega que es de su conocimiento el
estado en que se encuentran los bienes cedidos por estar en posesión de los
mismos. Leído que les fue, ambos comparecientes ratificaron su contenido y de
conformidad firman la presente, por ante mí, de que doy fe. Están las firmas
pertenecientes a don Anacreón Julián MICHUDIS y a don Constantino MICHUDIS. Ante
mí: JUAN C. BOIERO. Está mi sello. CONCUERDA con su escritura matriz que pasó
ante mí y queda al folio Doscientos cincuenta y dos, del Protocolo corriente, de
este Registro número Uno de Puerto San Julián a mi

--------------------------------------------------------------------------------

cargo; DOY FE. PARA EL CESIONARIO expido este Primer Testimonio, en dos Sellos
de Actuación Notarial, números B00055866 y el presente B 00055867, los que firmo
y sello en el lugar y fecha de su otorgamiento. Sigue firma y sello: JUAN C.
BOIERO ESCRIBANO." . LO TRANSCRIPTO ES COPIA FIEL, doy fe. A fojas 297 el
juzgado proveyó: " Puerto San Julián, 04 de diciembre de 1999. Agréguese la
documentación acompañada. De conformidad con lo peticionado, apruébase
judicialmente ... . De igual manera apruébase judicialmente la cesión de derecho
y acciones hereditarios instrumentada mediante Escritura Nº 93 pasada por ante
el Escribano Titular del Registro Número Uno mediante la cual Anacreón Julián
Michudis cede, renuncia y transfiere a favor de Constantino Michudis la
totalidad de los derechos y acciones hereditarios que tiene y le corresponde
como heredero y/o por cualquier otro concepto en la sucesión de Montserrat Farré
y en relación al establecimiento ganadero denominado " El Piche" inscripto en el
Registro General de la Propiedad en la Matrícula número 1352 del Depto. VI –
Deseado y a tranquera cerrada. Ambas cesiones de derechos fueron instrumentadas
con fecha 2 de diciembre de 1999. Líbrense oficio a la Municipalidad local y
oficio, minuta y testimonio de práctica al Registro de la

--------------------------------------------------------------------------------

Propiedad Inmueble con asiento en Río Gallego. Téngase presente la conformidad
expresada por el profesional interviniente. Sigue firma y sello: Dra. Luisa Ana
Lutri Juez." . Y C. Fallecido Constantino MUCHIDIS su juicio sucesorio tramitó
en los autos " MICHUDIS CONSTANTINO S/SUCESIÓN AB INTESTATO" , expediente número
M-9709/06, en trámite ante el citado Juzgado Provincial, donde previo los
trámites de estilo a fojas 23 se dictó la correspondiente declaratoria de
herederos que transcripta literalmente reza: " Puerto San Julián, 10 de
noviembre de 2006. AUTOS Y VISTOS: Los presentes autos caratulados: " MICHUDIS
CONSTANTINO S/SUCESIÓN AB INTESTATO" (EXPTE. Nº M-9709/06); y CONSIDERANDO: Que
con el certificado de defunción obrante a fojas 2 se encuentra acreditado en
legal forma, el fallecimiento de CONSTANTINO MICHUDIS ocurrido el día 21 de mayo
de 2006 en la ciudad de Río Gallegos. Que a fojas 5 vuelta se decretó la
apertura del juicio sucesorio, disponiéndose la publicación de edictos en el
Boletín Oficial de la Provincia de Santa Cruz y en el diario " Prensa Libre" de
la ciudad de Río Gallegos citando a herederos y acreedores del causante. Que a
fojas 12/20 obran recibos de pago y constancias de publicación, encontrándose a
la fecha vencido el plazo por el cual se citó, conforme la certificación
actuaria de fojas 22. Que en los presentes

--------------------------------------------------------------------------------

autos se ha dado, cumplimiento a la Ley Provincial Nº 710 (fojas 10) y se ha
notificado al Fiscal de Estado de la promoción del presente (fojas 11). Que
encontrándose cumplidos con los recaudos previstos en el artículo 683º del
C.P.C. y C., debo expedirme sobre la vocación hereditaria de quienes se han
presentado en el proceso a fin de obtener un pronunciamiento judicial en tal
sentido. Que se han presentado a reclamar derechos hereditarios los hijos del
causante ANACREON JULIAN MICHUDIS quien acredita el vínculo invocado con la
documental obrante de fojas 3. Por ello, oído que fue el Señor Agente Fiscal
quien se expide favorablemente a fojas 22 vuelta y lo dispuesto en los arts.
684º y 686º del C.P.C. y C. y art. 3565º, ss. y cc. del Código Civil; RESUELVO:
1º) DECLARAR en cuanto ha lugar por derecho que por fallecimiento de CONSTANTINO
MICHUDIS le sucede como heredero su hijo ANACREON JULIAN MICHUDIS y sin
perjuicio de terceros que pudieran alegar igual o mejor derecho. 2º) REGISTRESE
Y NOTIFIQUESE y cése la intervención del Agente Fiscal si por alguna otra causa
no fuere necesario. Sigue firma y sello: Dra. Luisa Ana LUTRI Juez." . A fojas
55 el juzgado proveyó: " Puerto San Julián, 1º de septiembre de 2010. Proveyendo
la presentación de fojas 53, agréguese y téngase presente la tasa de justicia y
la valuación fiscal acompañada.

--------------------------------------------------------------------------------

Téngase presente el bien denunciada e individualizado como establecimiento
ganadero " El Piche" . ... . Conforme surge del dictamen expedido por el Sector
Auditoría y Control de Tasas de Justicia obrante a fojas 54, téngase por
cancelado el gravamen correspondiente a la tasa de justicia en relación al bien
de referencia. Firmado: Dra. Luisa Ana Lutri Juez." . A fojas 64 el juzgado
ordenó: " Puerto San Julián, 20 de Septiembre de 2010. Proveyendo el escrito de
fojas 59, agréguese y téngase presente la documentación acompañada. ... .
Proveyendo la presentación que antecede, agréguese el informe de dominio
acompañado. Atento las razones invocadas y encontrándose reunidos los requisitos
para hacer lugar a lo peticionado, ordenase la inscripción de las porciones que
pertenecen a Constantino Michudis y Montserrat Farret como bien de carácter
ganancial, atento lo que surge de los presentes y del sucesorio que corre
agregado por cuerda " FARRE MONTSERRAT S/SUCESIÓN AB INTESTATO" (EXPTE. Nº
F-6756/97), en un 100% a nombre de ANACREON JULIAN MICHUDIS, quien fuera
declarado único heredero en ambas sucesiones en su carácter de hijo de los
mencionados, en relación al inmueble identificado como Matrícula 1352 Depto. VI
– Deseado constituido por los lotes 6, 7, 8, 13, 14 y 15 de la Fracción " b" de
la Sección XII y cuyos demás datos individualizados obran

--------------------------------------------------------------------------------

en el título de propiedad obrante a fojas 110/121 de los autos F-6756/97, como
perteneciente al causante de autos, Constantino Michudis y su cónyuge Montserrat
Farré. Líbrese oficio, minuta y testimonio de práctica al Registro de la
Propiedad Inmueble con asiento en la ciudad de Río Gallegos, ... . Suscripta que
sea la libranza ordenada, desglósese el título original obrante a fojas 110/121
de los autos F-6756/97 y hágase entrega del mismo al letrado interviniente y/o
persona autorizada al efecto, bajo debida constancia en los presentes y en los
autos de referencia. Déjase constancia por Secretaria de la presente providencia
en el expediente antes citado y que corre agregado por cuerda. Téngase presente
los datos denunciados del causante y del heredero declarado. Téngase presente la
conformidad expresada por los letrados intervinientos en el otro si digo de
ambos escritos, en los términos del art. 55º de la Ley 1519. Sigue firma y
sello: Dra. Luisa Ana Lutri Juez." . LO TRANSCRIPTO ES COPIA FIEL DE SUS
ORIGINALES QUE TENGO A LA VISTA Y SE INSCRIBIRA CONJUNTAMENTE CON LA PRESENTE
POR EL SISTEMA DE TRACTO ABREVIADO, DOY FE. DEL CERTIFICADO expedido por el
mencionado Registro de la Propiedad Inmueble el 7 del corriente año con el
número 17872 (dominio e inhibición), que agrego a la presente, surge que lo

--------------------------------------------------------------------------------

deslindado, cuyo dominio consta inscripto a nombre de Constantino Michudis,
surge que no constan inhibiciones general de bienes; y que dominio no reconoce
embargos ni más gravamen que una hipoteca cuyo asiento transcripto literalmente
reza: " ASIENTO 8. HIPOTECA DE PRIMER GRADO A/F BANCO DE LA NACIÓN ARGENTINA –
Monto: U$S 100.000,00 – Plazo 10 Años – Cert. Nº 4708 – 7-7-93 – Escrit. 33-
20-7-93 Escrib. Juan Carlos Boiero – Reg. Uno Present.: 5697 – 17-8-93." . LO
TRANSCRIPTO ES COPIA FIEL, doy fe. En este punto dejo constancia de que la
mencionada hipoteca ha sido cancelada el 26 de noviembre de 2010 por escritura
357 pasada ante la escribana de Puerto San Julián Provincia de Santa Cruz
Graciela Schenone, titular del registro 3 de esa Ciudad; que se inscribirá con
anterioridad a la presente. Y DE LOS RESTANTES CERTIFICADOS, que asimismo serán
agregados, surge que se ha dado curso al certificado de líneas; y del
certificado expedido por la Subsecretaría de Recursos Tributarios- Dirección
General de Rentas, surge que se encuentra libre de deudas. BAJO TALES CONCEPTOS
se realiza esta venta por el precio total y convenido de OCHOCIENTOS QUINCE MIL
CIEN dólares estadounidenses; que el vendedor recibirá mediante transferencia
bancaria a su caja de ahorro en dólares estadounidenses número 010-293003051-000
del Banco Patagonia; comprometiéndose el

--------------------------------------------------------------------------------

vendedor a otorgar suficiente recibo y carta de pago total del precio dentro de
las cuarenta y ocho horas de haber recibido la mencionada transferencia en su
cuenta. Todo ello fue convenido por las partes con antelación a la presente y
ambas partes agregan: Que con respecto a la presente operación no han suscripto
boleto de compraventa alguno. Y el vendedor agrega: Que, subsidiariamente,
renuncia a la acción de reivindicación que les confiere el artículo 3923, 3924 y
concordantes del Código Civil. EN CONSECUENCIA el vendedor, haciendo tradición,
transmite a la sucursal argentina de " SCRN PROPERTIES LTD." los derechos de
propiedad, posesión y dominio que sobre lo vendido él tenía y le correspondían,
de los cuales desiste, obligándose para el caso de evicción al saneamiento
conforme a derecho. Y el vendedor concluye: I) Que en el inmueble enajenado que
le corresponde en carácter de bien propio por haberlo recibido por herencia de
sus padres, no es sede del hogar conyugal, ni residen hijos menores o incapaces
a su cargo, por lo que no es menester el asentimiento conyugal exigido por el
artículo 1277 del Código Civil para el presente acto de disposición. II) Que
otorga PODER ESPECIAL a favor de Nicolás Constantino MICHUDIS, titular del
documento nacional de identidad 29.033.866; para que actuando en su nombre y
representación, dé

--------------------------------------------------------------------------------

suficiente recibo y carta de pago del precio; facultándolo a suscribir la
escritura correspondiente y cuanta documentación sea necesaria a tal fin. Y III)
Que renuncia incondicional e irrevocablemente a cualquier y todo reclamo,
acción, demanda, y derecho a reclamar, al comprador, sus funcionarios,
directores, empleados, agentes, contratistas, asesores y/o sus personas
controlantes y/o controladas y/o sujetas a control común y/o vinculadas y/o
afiliadas, cualquier tipo de indemnización, daño, perjuicio o interés en
relación con las actividades efectuadas en el inmueble y/o en la fracción de
campo de la Estancia " EL PICHE" también de propiedad del vendedor y que es
lindera al inmueble objeto de esta venta y/o a con las actividades a efectuar en
el inmueble por el comprador y/o sus funcionarios, directores, empleados,
agentes, contratistas, asesores y/o sus personas controlantes y/o controladas
y/o sujetas a control común y/o vinculadas y/o afiliadas. Esta renuncia no
implica la renuncia a un daño futuro que se le provoque a la superficie de la
fracción de campo de la Estancia " EL PICHE" propiedad del vendedor que es
lindera al inmueble objeto de esta venta, y/o al vendedor y/o a sus bienes y/o a
sus dependientes y/o terceros que se encuentren en la superficie de dicha
fracción de campo. El Vendedor

--------------------------------------------------------------------------------

agrega que sin perjuicio de que el comprador tendrá plena libertad para utilizar
el inmueble para el destino que crea conveniente, el Vendedor reconoce que la
venta del inmueble tiene como objetivo principal del comprador el desarrollo de
un proyecto minero. En relación con ello, el vendedor declara que no es titular,
directa ni indirectamente por interpósita persona física o jurídica, de derechos
mineros o de cualquier naturaleza dentro del inmueble y/o de la fracción de
campo lindera al mismo de la cual el vendedor es titular, ni ha requerido ni
solicitado, directa o indirectamente, que se le concedan derechos dentro de
dichas propiedades, y que sobre ninguna de ellas pesan actualmente servidumbres,
concesiones ni derechos de superficie a favor de terceros distintos de aquellos
derechos mineros que pudieran tener terceros y los derechos derivados del
Contrato celebrado entre el vendedor y MINERA EL QUEVAR S.A. el 1 de octubre de
2010, por el cual el Vendedor autorizó a MINERA EL QUEVAR S.A. a permanecer en
una superficie de quince hectáreas del inmueble rural denominado "EL PICHE"
donde se desarrolla el proyecto "Carolina" y en una de ocho hectáreas donde se
desarrolla el proyecto "Atlas" para desarrollar estudios de exploración,
contrato que se encuentra vigente hasta el 5 de abril de 2011. Respecto de este
Contrato

--------------------------------------------------------------------------------

celebrado con MINERA EL QUEVAR S.A. el vendedor manifiesta desconocer si las
veintitrés hectáreas sobre las que permitió el uso a MINERA EL QUEVAR S.A. para
ambos proyectos se encuentran o no comprendidas dentro del inmueble objeto de
esta venta. En virtud de ello, el Vendedor y el Comprador firman en este acto
una carta dirigida a MINERA EL QUEVAR S.A. y solicitan de mí que notifique la
misma al destinatario. Por su parte el señor RIONDA en el carácter acreditado,
enterado de los términos de la presente escritura de compraventa otorgada a
favor de la Sucursal Argentina de SCRN Properties Ltd., manifiesta su
conformidad y aceptación por estar redactada de acuerdo a lo convenido. Y yo, la
escribana autorizante, dejo constancia de que: Primero: Que a los fines del pago
de impuestos, tasas y aportes ambas partes dejan constancia de que la cotización
del dólar estadounidense en el Banco de la Nación Argentina al cierre del último
día hábil para el tipo vendedor fue de $ 4 por unidad, por lo que a tales fines
la presente operación asciende a $ 3.260.400. Segundo: Retengo a la parte
vendedora la suma de $ 48.906 para aplicarlo al pago del Impuesto a la
Transmisión Onerosa de Bienes. Tercero: Retengo a las partes la suma de $ 81.510
para aplicarlo al pago del Impuesto de Sellos. Cuarto: El vendedor me entrega
constancia del Código de Oferta de

--------------------------------------------------------------------------------

Transferencia de Inmuebles (COTI) bajo el número 30497580268200, que en copia
agrego a la presente. Y Quinto: Que para este otorgamiento y a pedido de partes,
me constituyo en Avenida Santa Fe 1592 cuarto piso departamento " H" . Leo el
texto de la presente a los otorgantes, a su pedido, quienes firman de
conformidad ante mí, doy fe.

--------------------------------------------------------------------------------